Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is claiming the benefit of prior-filed application No. 15/272,703 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. 
MPEP 211.01 (b) under subheading Copendency first paragraph: “If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a process of making insulating fibers, classified in C03B 2205/68.
II. Claims 17-24, drawn to a system for making insulating fibers, classified in C03B 2205/12.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus may be used for a materially different process that does not require the steps of using any cullet or waste material, but glass batch components not previously used, or alternatively the process may be practiced with . 
During a telephone conversation with Robert Touslee on 5/14/2021 a provisional election was made without traverse to prosecute the invention of the process of making insulating fibers, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-24 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because at least reference character “706” has been used to designate both inner and outer conduits or alternatively;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "704" and "706" have both been used to designate the same conduit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	See [0053] for designation of these reference characters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "high organic feed content" in claim 1 is a relative term which renders the claim indefinite.  The term "high organic feed content" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination any amount of organic content is considered “high organic feed content”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 5-7, 10-11, 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bauer (US 20080276652) referred to as Bauer herein after.
Regarding claims 1 and 10-11, Bauer discloses a process of making insulating fibers (at least Abstract, [0006]), comprising:
feeding of varying glass content “glass batch” [0013], via feeders (32/210) wherein feed materials may comprise glass cullet [0017] which may comprise recycled glass materials such as: glass waste, mineral wool [0015]-[0017] thus containing organic material, into a melting zone (27) of a melter vessel (10) comprising a melter exit structure (at least 30/250) for discharging molten material formed in the melting zone (Fig 1-2);
heating the feed materials with at least one submerged combustion burner ( see (24 or 224) directing combustion products of an oxidant and a first fuel into the melting zone under a level of the molten material in the melting zone ([0017]-[0018] Additionally see Fig 1-2), 
Bauer discloses one or more of the burners configured to impart heat via a fuel-oxidant mixture ([0012]-[0018]).  One of ordinary skill in the art would recognize the combustion itself by the submerged combustion burners (24) disclosed by Bauer within the melt would produce a force- thus a turbulence ([0025]-submerged combustion burners increase turbulence in the molten glass), or mixing, in the molten material comprising a plurality of bubbles in the molten material wherein the bubbles would comprise at least some of the combustion products.  Bauer also describes this feature in at least [0015]-[0018]
Bauer further discloses discharging the molten material, which comprises at least some bubbles as discussed above, from the melter vessel through the melter exit structure into a forehearth, or optional downstream fining zone (28) [0024] ; and
Bauer discloses drawing the molten material comprising bubbles to a separate facility of fiberization thus comprising some type of bushing device ([0020], [0025])

Regarding claims 2, 5, and 14-15 Bauer discloses the final fibers comprising bubbles, such as insulating fibers [0016] wherein the bubbles would have regions substantially devoid of glass.
Bauer teaches controlling the submerged burners [0018].thus any operation of the burners is considered controlling the turbulent molten material and the bubbles suspended in the molten material by adjusting the burners Bauer discloses the insulating fibers having same outside diameter, the process comprising controlling flow of the molten material comprising bubbles through the forehearth and bushings so that the insulating fibers produced through the bushings are substantially consistent in volume of regions devoid of glass, wherein the term substantially consistent herein is using the meanings of [0027] of the specification of the present application.
Regarding claims 6-7, 14 and 16, Bauer teaches controlling or adjusting the flow rate of fuel and oxidant [0018] and additionally teaches the composition of each burner may be adjusted [0013]/[0018] where paragraph [0023]-[0025] of Bauer discloses that the bubbles within the molten material and the combustion products and turbulent flow exist due to the submerged combustion burners and increase glass circulation one of ordinary skill in the art would necessarily understand that these changes in the combustion burners would control the flow and bubbles in the molten glass.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer (US 20080276652) as applied to above.
Regarding claim 8, Bauer teaches the submerged burners release gas bubbles and increase glass circulation [0023], [0025] additionally Bauer teaches controlling the submerged burners [0018] thus any operation of the burners is necessarily controls the turbulent molten material and the bubbles suspended in the molten material.  Bauer does not teach adjusting the burners to achieve an average bubble diameter in the molten material that is less than a diameter of the drawn fibers. However; Bauer specifically, teaches fiberglass can tolerate the bubbles so as long as the bubble size and concentration are below acceptable limits thus it would be obvious to one of ordinary skill in the art to control the burners to achieve the desired bubbles and turbulence as Bauer teaches and furthermore for this to result in bubble size and concentration are below acceptable limits.  Additionally, One of ordinary skill in the art would recognize that bubble size must be below the diameter of the fibers produced or the bubble itself would be a break in the fiber.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US 9926219 B2 Claims 1 and 11 are not patentably distinct from claims 1-16 of the present application- anything not disclosed in claims 1 and 11 is clearly defined in the patent US 9926219 B2
US 9493375 B2 Claims 4-9 are not patentably distinct from claims 1-16 of the present application- anything not disclosed in claims 4-9 is clearly defined in the patent US 9493375 B2
US 9032760 B2 Claims 1-11 are not patentably distinct from claims 1-16 of the present application- anything not disclosed in claims 1-11 is clearly defined in the patent US 9032760 B2

Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and this includes the 112 rejections and double patenting rejections are overcome.
Claims 3-4 and 12-13 require inclining the forehearth at an angle to horizontal causing a distal end of the forehearth furthest from the melter exit structure to be raised above a horizontal plane, while a proximal end of the forehearth remains at a level equal to that of the melter exit such that the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maugendre (US 20050039491) teaches a process comprising feeding vitrifiable feed material into a feed inlet of a melting zone of a melter vessel necessarily comprising a floor, a ceiling, and a wall to hold the molten glass, the melter vessel comprising a feed opening in the wall or ceiling and an exit end comprising a melter exit structure for discharging molten material formed in the melting zone [0053].
Maugendre further teaches heating the vitrifiable material with submerged combustion burners (8) which necessarily causes turbulence and bubbles to at least some of the molten material in the melting zone and discharging the molten material from the melter vessel through the melter exit structure into a forehearth [0029]-[0030]; and drawing the molten material through a bushing fluidly connected to the forehearth to produce a glass fiber comprising a plurality of interior regions substantially devoid of glass [0029]-[0030].
In an analogous art of submerged combustion melting for making glass fibers, ubeHuber
Huber discloses the melter shown in Fig 6 wherein the combustion products emitted into the melt ( known to cause turbulence and bubbles as taught by Bauer above) may be controlled by the angle of the combustion burner (angle alpha) [0041]-[0042], which is directly related to the angle beta of the melter exit however does not provide reason to apply an angle to a forehearth comprising bushings, or relate to bubbles or foam within the melt.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741